Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000050
                                                      14-FEB-2013
                                                      08:42 AM


                         SCPW-13-0000050

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     RICHARD RUH, Petitioner,

                                vs.

           INTERMEDIATE COURT OF APPEALS, Respondent.


                       ORIGINAL PROCEEDING
           (CAAP-12-0001021; S.P.P. NO. 12-1-0003(2))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Richard Ruh’s petition

for a writ of mandamus, which was filed on January 28, 2013, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner does not have a clear and

indisputable right to the appointment of counsel for an appeal in

a post-conviction proceeding.   Moreover, petitioner fails to

demonstrate that the ICA exceeded its jurisdiction in denying his

request for the appointment of counsel, committed a flagrant and

manifest abuse of discretion in doing so, or has refused to act

on a subject properly before the court under circumstances in

which the court has a legal duty to act.   Petitioner, therefore,
is not entitled to a writ of mandamus.   See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the court has

acted erroneously, unless the court has exceeded its

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which it has a legal duty to

act).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

           DATED: Honolulu, Hawai#i, February 14, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack


                                 2